                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MATTHEW BANSEPT                              :
                                             :       CIVIL ACTION
       v.                                    :
                                             :       NO. 18-04679
                                             :
G&M AUTOMOTIVE,                              :
d/b/a MCGARRIGLE’S                           :
AUTO REPAIR, ET AL.                          :

                                           ORDER

       AND NOW, this 22nd day of           January     , 2020, upon consideration of Motion to

Dismiss Plaintiff’s First Amended Complaint By Defendants Pursuant to F.R.C.P. 12(b)(6) (ECF

No. 9), and all documents submitted in support thereof and in opposition thereto, it is

ORDERED that the Motion is DENIED.


       IT IS SO ORDERED.

                                                     BY THE COURT:




                                                     _________________________
                                                     R. BARCLAY SURRICK, J.
